before any answer was filed, and thus, we consider his amended complaint
                      in our de novo review. NRCP 15(a) ("A party may amend the party's
                      pleading once as a matter of course at any time before a responsive
                      pleading is served."); NRCP 7 (listing permissible pleadings, not including
                      a motion to dismiss) That complaint, however, fails to state a viable
                      claim for relief. Thus, having considered appellant's appeal statement,
                      respondents' response thereto, and the record, we conclude that the
                      district court properly dismissed the action.   See Rae v. All American Life
                      and Gas. Co., 95 Nev. 920, 923, 605 P.2d 196, 197 (1979) (a district court
                      order will be affirmed on appeal if supported by any of the theories
                      presented); Nelson v. Sierra Constr. Corp., 77 Nev. 334, 343, 364 P.2d 402,
                      406 (1961) (upholding a dismissal for failure to state a claim, even though
                      the district court based the dismissal on different reasons).
                                  Appellant's first amended complaint asserted claims relating
                      to perceived abuses of the inmate grievance procedure. Appellant has,
                      however, no constitutional or other right to have the grievance procedure
                      carried out in a specific manner.   Geiger v. Jowers, 404 F.3d 371, 374 (5th
                      Cir. 2005) ("[An inmate] does not have a federally protected liberty
                      interest in having these grievances resolved to his satisfaction."); Ramirez
                      v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003) ("[I]nmates lack a separate
                      constitutional entitlement to a specific prison grievance procedure.");
                      Massey v. Heiman, 259 F.3d 641, 647 (7th Cir. 2001) ("[T]he Constitution
                      creates no entitlement to grievance procedures or access to such
                      procedures voluntarily established by the state." (agreeing with Adams v.
                      Rice, 40 F.3d 72, 75 (4th Cir. 1994))); Hernandez v. Bennett-Haron, 128
                      Nev., Adv. Op. 54, 287 P.3d 305, 310 (2012) (explaining that, with regard



SUPREME COUFtT
          OF
       NEVADA
                                                            2
(o)   [947A    'rep
                to due process protections under the Nevada Constitution, this court is
                guided by federal precedent).
                            Further, to the extent that appellant asserted otherwise viable
                claims for relief with respect to prison conditions, it is unclear that he
                properly exhausted the grievance process for those claims. Before suing
                the Department of Corrections or any of its employees, an inmate must
                exhaust his administrative remedies, unless doing so is futile. NRS
                41.0322(1); Abarra v. State, 131 Nev., Adv. Op. 3, 342 P.3d 994, 996
                (2015); Berry v. Fell, 131 Nev., Adv. Op. 37,      P.3d (Ct. App. 2015);
                see also Sapp v. Kimbrell, 623 F.3d 813, 822 (9th Cir. 2010) (explaining
                that federal law does not require exhaustion when administrative
                remedies effectively are unavailable). Appellant contends that while some
                grievances were exhausted, with others he was prevented from exhausting
                his administrative remedies by respondents' "willful obstruction" and
                "falsified reports," in that some grievances were treated as duplicative and
                not addressed or allowed to be resubmitted. But it is not clear from the
                complaint and other papers which grievances were exhausted, in part
                because appellant failed to provide a "simple, concise, and direct"
                statement of the facts, NRCP 8(e)(1), and appellant has not sufficiently
                alleged that he was prevented from exhausting his administrative
                remedies. One of the things that appellant must show in seeking to be
                excused from the exhaustion requirement is "that prison officials screened
                his grievance or grievances for reasons inconsistent with or unsupported
                by applicable regulations." Sapp, 623 F.3d at 824. Here, from what can
                be gleaned from the record, many of appellant's grievances were properly
                denied as duplicative, untimely, and inappropriate. Further, appellant
                repeatedly grieved those issues, rather than appealing to the next level as

SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A
                 required by Administrative Regulation 740.03(6) and (8). Accordingly,
                 appellant has not shown that exhaustion is excused. For the above
                 reasons, we
                               ORDER the judgment of the district court AFFIRMED.'



                                                                     J.
                                         Saitta



                 Gibbons                                   Pickering
                                                                    P  lektt. dAP     , J.




                 cc: Hon. Nancy L Allf, District Judge
                      Stanley Earnest Rimer
                      Attorney General/Carson City
                      Eighth District Court Clerk




                       'In light of this order, we deny appellant's July 21, 2015, motion to
                 supplement his civil proper person appeal statement.

SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A    e